
	

113 S635 IS: Privacy Notice Modernization Act of 2013
U.S. Senate
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 635
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2013
			Mr. Brown (for himself,
			 Mr. Moran, Mr.
			 Tester, Mr. Johanns,
			 Mr. Warner, Ms.
			 Heitkamp, Mr. Toomey, and
			 Mr. Blunt) introduced the following bill;
			 which was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Gramm-Leach-Bliley Act to provide an
		  exception to the annual written privacy notice requirement.
	
	
		1.Short titleThis Act may be cited as the
			 Privacy Notice Modernization Act of
			 2013.
		2.Exception to
			 annual written privacy notice requirement under the Gramm-Leach-Bliley
			 ActSection 503 of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by
			 adding at the end the following:
			
				(f)Exception to
				annual written notice requirementA financial institution
				that—
					(1)provides nonpublic
				personal information in accordance with the provisions of subsection (b)(2) or
				(e) of section 502 or regulations prescribed under section 504(b);
					(2)has not changed
				its policies and practices with respect to disclosing nonpublic personal
				information from the policies and practices that were disclosed in the most
				recent disclosure sent to consumers in accordance with this section; and
					(3)otherwise
				provides customers access to such most recent disclosure in electronic or other
				form permitted by regulations prescribed under section 504,
					shall not
				be required to provide an annual written disclosure under this section, until
				such time as the financial institution fails to comply with paragraph (1), (2),
				or
				(3)..
		
